Citation Nr: 1729040	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right foot.

2.  Entitlement to service connection for peripheral neuropathy of the left foot.

3.  Entitlement to an increased rating for pes planus, greater than 10 percent prior to January 27, 2017 and greater than 50 percent from January 27, 2017.

4.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.

5.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009, August 2010, June 2011, and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for peripheral neuropathy of the right and left feet, entitlement to service connection for an acquired psychiatric disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 27, 2017, the Veteran's bilateral pes planus was manifested by accentuated pain on manipulation and use and indication of swelling on use.


2.  From January 27, 2017, the Veteran's bilateral pes planus was manifested by no more than swelling on use, pain on use, characteristic callosities, and extreme tenderness of the plantar surfaces of the feet not improved with orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent, but no greater, for bilateral pes planus have been met prior to January 27, 2017.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

2.  An increased rating greater than 50 percent for bilateral pes planus from January 27, 2017 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to the initial adjudication of the Veteran's claim, the RO's letter dated in January 2009 advised the Veteran of the foregoing elements of the notice requirements.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his VA treatment records, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA), an October 2012 response from the SSA reflects that the Veteran's records were destroyed and are no longer available.  Id.  In addition, all necessary VA medical examinations have been conducted.  The Veteran was provided with VA examinations addressing the severity of his bilateral pes planus in February 2009, October 2012, and May 2016.  Review of the reports provided reflects that they are adequate in this case, as they were based on a thorough examination of the Veteran and provide sufficient detail to properly rate the Veteran's disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that he is entitled to an increased rating greater than 10 percent for his service-connected bilateral pes planus prior to January 27, 2017, and a rating greater than 50 percent on and after January 27, 2017. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral pes planus is currently evaluated as 10 percent disabling prior to January 27, 2017 under 38 C.F.R. 4.71a, Diagnostic Code 5276, and 50 percent disabling on and after January 27, 2017.  Diagnostic Code 5276 provides for a 10 percent disability rating for bilateral or unilateral pes planus when symptoms are moderate with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  Id.  A 30 percent evaluation is for application for bilateral flatfoot when symptoms are severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A maximum 50 percent evaluation is warranted for bilateral flatfoot when symptoms are pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation with symptoms that are not improved by orthopedic shoes or appliances.  Id.

In February 2009, the Veteran underwent a VA feet examination.  He reported experiencing constant pain all over his feet, including the soles.  He described the pain as crushing, squeezing, burning, aching, oppressing, sharp, sticking, and cramping.  He rated his pain as a 7 on a 1 to 10 scale.  He explained that the pain could be elicited by physical activity and standing in cool or cold places, and that the pain was relieved by rest and medication.  He noted that his feet hurt more and felt cold when he was in cool or cold places.  He also indicated that he experienced soreness when pressure was applied to the front under the feet.  At rest and while standing or walking, he experienced pain, weakness, stiffness, swelling, and fatigue.  He denied a history of hospitalization or surgery for the condition, and reported that he used an analgesic balm on the soles of his feet, Ibuprofen, and Motrin to treat his symptoms.  With regard to functional impairment, the Veteran identified limited movement and numbness.  

Physical examination showed a limping gait due to foot pain.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  For ambulation, he required shoe inserts to support the soles.  He did not require a brace, crutches, a cane, corrective shoes, or a walker.  Range of motion of the right and left ankles showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Neither the right nor the left joint functions were additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Examination of the right foot showed tenderness but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the right great toe.  Examination of the left foot also showed tenderness without painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  Similarly, there was active motion of the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surface of the right and left feet showed moderate tenderness.  Alignment of the Achilles tendon was normal on each side with weight bearing and non-weight bearing.  Pes planus was present.  There was no valgus present, no forefoot/midfoot mal-alignment, and no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  Pes cavus was not present and there were no hammer toes found on examination.  Morton's metatarsalgia was not present, and there was no hallux valgus or hallux rigidis.  

The Veteran had limitations with standing and walking, as he was able to stand for only 15 to 30 minutes.  He required shoe inserts but did not require orthopedic shoes, corrective shoes, arch supports, foot supports, or build-up of the shoes.  The symptoms of pain were not relieved by corrective shoe wear.  Weight bearing X-rays of the feet showed pes planus.  The diagnosis was bilateral pes planus with subjective factors of pain and stiffness and objective factors of tenderness over the soles and X-ray evidence of pes planus.

VA treatment records from 2007 through 2015 reflect complaints of and treatment for bilateral pes planus.  The Veteran regularly reported constant pain and aching in the feet, and pins and needles sensations.  An April 2008 record notes that there was no lower extremity edema, no pedal edema, and full range of motion of the bilateral lower extremities without pain.  Neurological examination was normal, except that deep tendon reflexes were 2+/4.  An April 2008 X-ray of the feet showed bilateral pes planus, possible right second hammertoe, and no fracture or dislocation.  In July 2008, VA ordered custom foot orthotics for the Veteran.

In a May 2010 statement, the Veteran reported that he wore arch supports, metatarsal bar footwear, and form-padded shoes.  He noted that he used different types of medication, and that he still experienced problems with his feet.

In October 2012, the Veteran underwent another VA examination.  He reported pain all over both feet.  There was pain with manipulation of the feet, which was accentuated with manipulation.  There was also swelling on use and extreme tenderness of the plantar surfaces of both feet, but no characteristic calluses.  The Veteran's symptoms were not relieved by arch supports.  There was decreased longitudinal arch height on weight-bearing of both feet, but no objective evidence of marked deformity of the foot, no marked pronation or abduction, and the weight-bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus and no inward bowing of the Achilles' tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The diagnosis was bilateral pes planus.  The examiner remarked that the Veteran's pes planus impacted his ability to work, as it interfered with his ability to perform duties involving prolonged standing or walking without proper footwear and required breaks for sitting every 30 minutes.  Sedentary duties were not affected.

The Veteran's daughter, C.H., submitted a lay statement in support of the Veteran's claim.  In that statement, she reported that her father experienced foot pain resulting in his inability to stand or walk as long or far as he could several years before.  She noted that his mobility had decreased and that he required breaks when walking around in a store or when driving, and that he would lie down more often due to pain in his legs and feet.  In another lay statement, V.H., the Veteran's wife, stated that the Veteran experienced pain in his feet and legs every day.  She noted that he soaked and massaged his legs and feet and that he was unable to stand on them for long periods of time.  During an April 2015 hearing before the Board, the Veteran testified that he experienced foot aching and pain, and swelling.  

VA treatment records from 2015 through 2017 reflect continued reports of and treatment for bilateral foot pain.

In May 2016, the Veteran underwent another VA foot examination.  The examiner noted that the Veteran did not report flare-ups impacting the function of the foot and there was no functional loss or functional impairment of the foot noted.  Examination of the feet showed pain on use of the feet which was not accentuated on use.  There was no pain on manipulation of the feet, swelling on use, or characteristic callouses.  The Veteran used arch supports to relieve his symptoms.  There was no extreme tenderness of the plantar surfaces of the feet, decreased longitudinal arch height of the feet on weight-bearing, objective evidence of marked deformity of one or both feet, or marked pronation of the feet.  The weight-bearing line did not fall over or medial to the great toe on the feet, there was no inward bowing of the Achilles tendon of the feet, and there was no marked inward displacement with severe spasm of the Achilles tendon on manipulation of the feet.  There was no evidence of Morton's neuroma or metatarsalgia and there were no other foot injuries identified.  There was no pain on physical examination of the feet, but the examiner reported that the Veteran had bilateral feet peripheral neuropathy secondary to many years of alcohol abuse and prostate cancer with treatment that was causing foot pain.  There was no functional loss for the lower extremities attributable to the pes planus.  The diagnosis was bilateral pes planus.  The examiner reported that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over time, and there was no other functional loss during flare-ups or when the foot was used repeatedly over time.  X-rays of the left foot were conducted which revealed mild degenerative joint disease at the first metatarsophalangeal joint of the left foot.  The examiner concluded that the Veteran's pes planus did not impact his ability to perform any type of occupational task.

In support of his claim, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by M. Herron, DPM, dated January 27, 2017.  Dr. Herron noted that the Veteran's feet hurt and burned all of the time, and that he had trouble walking and wearing shoes.  He reported that the Veteran was unable to perform daily activities without pain.  He stated that the Veteran experienced pain on use of both feet, but that the pain was not accentuated on manipulation.  There was no pain on manipulation of the feet.  Dr. Herron also indicated that the Veteran had characteristic calluses on both feet and that he used orthotics to relieve his symptoms.  There was extreme tenderness of the plantar surfaces of both feet, decreased longitudinal arch height of both feet on weight-bearing, and marked pronation of both feet.  There was not objective evidence of marked deformity of the feet, but the weight-bearing line of both feet fell over or medial to the great toe.  There was no lower extremity deformity other than pes planus altering the weight-bearing line, and there was no inward bowing of the Achilles' tendon, marked inward displacement and severe spasm of the Achilles' tendon, Morton's neuroma, or metatarsalgia.  There was no evidence of hammertoe affecting the feet, no evidence of hallux valgus, no evidence of hallux rigidus, no evidence of pes cavus, and no other foot injuries identified.  The diagnosis was bilateral pes planus.  With regard to functional loss, Dr. Herron reported that the Veteran experienced pain on movement, pain on weight-bearing, pain on non weight-bearing, interference with sitting, and interference with standing.  Dr. Herron noted that there was pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time, but indicated that "[n]erve [p]ain causes weakness."  Dr. Herron stated that the Veteran could not walk or even sit without having pain.

In a February 2017 DBQ, Dr. Herron noted that the Veteran had pes planus with pain, and that he could not stand or sit for any period of time without pain.

After thorough consideration of the evidence of record, the Board concludes that an increased rating of 30 percent, but no greater, is warranted for the Veteran's bilateral pes planus prior to January 27, 2017.  The evidence of record prior to January 27, 2017 reflects evidence of accentuated pain on manipulation and use and swelling on use.  In that regard, the October 2012 VA examiner reported that there was pain with manipulation of the feet, which was accentuated with manipulation, and there was swelling on use and extreme tenderness of the plantar surfaces of both feet.  While there was decreased longitudinal arch height on weight-bearing of the feet, there was no objective evidence of marked deformity of the foot and no characteristic calluses.  Thus, the evidence of record prior to January 27, 2017 reflects accentuated pain on manipulation and use and evidence of swelling on use.  Although not all of the criteria for a 30 percent rating under Diagnostic Code 5276 are shown in the objective evidence prior to January 27, 2017, as there is no evidence of characteristic callosities or marked deformity, with consideration of the benefit of the doubt, the Board concludes that the Veteran's symptoms prior to January 27, 2017 more nearly approximate the rating criteria for a 30 percent rating.  Accordingly, an increased rating of 30 percent is warranted for the Veteran's bilateral pes planus prior to January 27, 2017 under Diagnostic Code 5276.

An increased rating greater than 30 percent is not warranted for the Veteran's bilateral pes planus prior to January 27, 2017.  Although the October 2012 VA examination showed extreme tenderness on palpation of the plantar surfaces of the feet, there was no evidence of marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation, or that the Veteran's bilateral pes planus was not improved by orthopedic shoes or appliances.  Thus, the evidence shows that the Veteran's bilateral pes planus more nearly approximates the rating criteria for a 30 percent rating, and not the 50 percent rating, prior to January 27, 2017.  Accordingly, the Veteran's bilateral pes planus does not meet the criteria for an increased rating greater than 30 percent under Diagnostic Code 5276 prior to January 27, 2017.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has also considered whether an increased rating greater than 30 percent prior to January 27, 2017 is warranted under other diagnostic codes pertaining to the foot.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as the evidence does not reflect diagnoses of weak foot, claw foot, anterior metatarsalgia, hallux rigidus, hammer toe, malunion of the tarsal or metatarsal bones, or other foot injuries, an increased evaluation is not warranted under those diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 (2016). 

Additionally, an increased rating greater than 50 percent is not warranted for the Veteran's bilateral pes planus from January 27, 2017.  In that regard, the award of a 50 percent evaluation for pes planus constitutes the maximum schedular evaluation available for bilateral pes planus under the pertinent diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board has considered entitlement to an increased rating greater than 50 percent under other diagnostic criteria for the feet; however, a rating greater than 50 percent is not warranted for any disability of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 (2016).

The evidence does not establish functional loss not contemplated by the rating assigned by this decision.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the May 2016 VA examiner found that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over time, and there was no other functional loss during flare-ups or when the feet were used repeatedly over time.  Although the January 2017 private DBQ identified pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over time, the functional impairment reported was that "[n]erve [p]ain causes weakness."  As the Veteran is not service-connected for nerve pain (as this is the subject of the Remand, below), this finding does not indicate functional loss caused by the Veteran's pes planus.  Furthermore, the effects of painful motion and other factors are not for consideration because pes planus does not encompass motion of a joint.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  Moreover, pain on use or pain on manipulation is explicitly considered by the rating criteria in this case and the record reflects the Veteran experienced such.  There is no objective evidence to suggest that the Veteran's bilateral pes planus causes additional functional loss not contemplated in the currently assigned ratings at any point during the appeal period.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  As noted above, reasonable doubt was applied in the Board's decision to award an increased rating of 30 percent for bilateral pes planus prior to January 27, 2017.  However, the preponderance of the evidence is against a rating in excess of 30 percent prior to January 27, 2017 and against a rating in excess of 50 percent from January 27, 2017; thus, the doctrine of reasonable doubt is not for application in the Board's decision to deny an increased rating greater than 30 percent for bilateral pes planus prior to January 27, 2017 and an increased rating greater than 50 percent from January 27, 2017.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 509-10.

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected bilateral pes planus are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's bilateral pes planus presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). 

Consequently, the Board finds that the schedular evaluation is adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.


ORDER

Entitlement to an increased rating of 30 percent, but no greater, for bilateral pes planus prior to January 27, 2017 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating greater than 50 percent for bilateral pes planus from January 27, 2017 is denied.




REMAND

I.  Peripheral Neuropathy of the Right and Left Feet

In the January 2016 Remand, the Board requested that the RO obtain a VA examination and opinion addressing the etiology of the Veteran's peripheral neuropathy of the right and left feet.  Noting the private medical opinion in favor of the Veteran's claim, the Board requested an opinion as to whether it was at least as likely as not that the Veteran's peripheral neuropathy was causally related to, or aggravated by, his service-connected pes planus.

The Veteran was provided with a VA examination in May 2016, and an etiological opinion was provided at that time.  In December 2016, a supplemental opinion was provided to address the evidence identified by the Board in favor of the Veteran's claim.  While the VA examiners opined that the Veteran's peripheral neuropathy was not directly related to service and not caused by his service-connected bilateral pes planus, none of the examiners provided an opinion as to whether the Veteran's peripheral neuropathy was aggravated by his service-connected bilateral pes planus.  Accordingly, the VA opinions are inadequate, and a supplemental opinion must be obtained.


II.  Acquired Psychiatric Disability

The claim for entitlement to service connection an acquired psychiatric disability is remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In an August 2016 rating decision, the RO denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  In October 2016, the Veteran filed a notice of disagreement.  As the RO has not yet issued a statement of the case with regard to this issue, remand is necessary.

III.  TDIU

Review of the Veteran's May 2016 substantive appeal perfecting his appeal of the issue of entitlement to a TDIU reveals that the Veteran requested a videoconference hearing before the Board prior to Board adjudication of his claim.  Although he appeared at a hearing before the Board in August 2015, the hearing did not address his claim for entitlement to a TDIU.  As the claims file does not show that the Veteran has withdrawn his hearing request, his claim for entitlement to a TDIU must be remanded to afford him the requested hearing before the Board.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who provided the May 2016 and December 2016 VA opinions, if available, discussing the etiology of the Veteran's peripheral neuropathy of the right and left feet.  Specifically, ask the VA examiner to provide an addendum opinion with additional explanation and rationale stating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed peripheral neuropathy was caused or aggravated by his service-connected bilateral pes planus.  For the purposes of this examination only, the examiner should assume that the Veteran's statements are credible.  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms. 

If the examiner who provided the May 2016 and December 2016 opinions is not available, the RO should obtain a new opinion.  The examiner's opinion must be based upon a complete review of the evidence contained in the claims file, as well as the Veteran's lay statements and testimony of record.  The rationale for any opinion expressed must be set forth.  If deemed necessary by the examiner in order to provide the requested opinion, schedule a VA examination of the Veteran.

2.  Issue a statement of the case and notification of the Veteran's appellate rights for the issue of entitlement to service connection for an acquired psychiatric disability.  38 C.F.R. § 19.26 (2016).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

3.  Schedule the Veteran for a videoconference hearing at the AOJ before a Veterans Law Judge with respect to the claim for entitlement to a TDIU.  Provide the Veteran, at his most recent address of record, with notice of the date, time and location of his hearing.

4.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims on appeal.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


